     Case 2:13-cv-02494-JAM-DB Document 128 Filed 08/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     H. DYMITRI HARASZEWSKI,                                    Case No. 2:13-cv-02494 JAM DB P
12
                                                      Plaintiff, ORDER ON MOTION TO SEAL
13                                                               DOCUMENTS IN SUPPORT OF
                        v.                                       DEFENDANTS’ MOTION FOR
14                                                               SUMMARY JUDGMENT
15   KNIPP, et al.,
16                                                Defendants.
17

18          Good cause appearing, IT IS HEREBY ORDERED that defendants’ June 30, 2020 request

19   to file under seal Exhibits C, K, and M of defendant Dowdy’s declaration; Exhibit A of K.

20   Bolton’s declaration; and Exhibits A through D of Lieutenant Jimenez’s declaration in support of

21   defendants’ Motion for Summary Judgment is granted.

22   Dated: August 11, 2020

23

24

25
     DLB:9/DB/prisoner-civil rights/hara2494.msj exs seal
26
27

28
